Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 3, 2007 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-07258 CHARMING SHOPPES, INC. (Exact name of registrant as specified in its charter) PENNSYLVANIA 23-1721355 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 450 WINKS LANE, BENSALEM, PA 19020 (215) 245-9100 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including Area Code) NOT APPLICABLE (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act): Large Accelerated Filerx Accelerated Filero Non-accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes oNo x The number of shares outstanding of the issuer’s common stock (par value $.10 per share) as of December 4, 2007 was 116,694,356 shares. Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 2 Item 1. Financial Statements (Unaudited) 2 Condensed Consolidated Balance Sheets November 3, 2007 and February 3, 2007 2 Condensed Consolidated Statements of Operations and Comprehensive Income Thirteen weeks ended November 3, 2007 and October 28, 2006 3 Thirty-nine weeks ended November 3, 2007 and October 28, 2006 4 Condensed Consolidated Statements of Cash Flows Thirty-nine weeks ended November 3, 2007 and October 28, 2006 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Forward-looking Statements 21 Critical Accounting Policies 23 Recent Developments 24 Results of Operations 25 Liquidity and Capital Resources 34 Financing 38 Market Risk 39 Impact of Recent Accounting Pronouncements 40 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 40 PART II. OTHER INFORMATION 41 Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 6. Exhibits 43 SIGNATURES 45 EXHIBIT INDEX 46 1 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements CHARMING SHOPPES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS November 3, February 3, (In thousands, except share amounts) 2007 2007 (Unaudited) ASSETS Current assets Cash and cash equivalents $ 36,389 $ 143,838 Available-for-sale securities 26,919 1,997 Accounts receivable, net of allowances of $1,440 and $5,083 3,559 33,366 Investment in asset-backed securities 113,458 60,643 Merchandise inventories 498,196 429,433 Deferred advertising 32,130 21,707 Deferred taxes 5,232 4,469 Prepayments and other 145,073 145,385 Total current assets 860,956 840,838 Property, equipment, and leasehold improvements – at cost 1,095,772 996,430 Less accumulated depreciation and amortization 630,414 573,984 Net property, equipment, and leasehold improvements 465,358 422,446 Trademarks and other intangible assets 247,171 249,490 Goodwill 152,811 153,370 Other assets 68,252 44,798 Total assets $ 1,794,548 $ 1,710,942 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ 194,407 $ 178,629 Accrued expenses 192,321 190,702 Current portion – long-term debt 9,239 10,887 Total current liabilities 395,967 380,218 Deferred taxes 66,206 57,340 Other non-current liabilities 160,666 144,722 Long-term debt 305,658 181,124 Stockholders’ equity Common stock $.10 par value: Authorized – 300,000,000 shares Issued – 151,374,836 shares and 135,762,531 shares 15,137 13,576 Additional paid-in capital 406,372 285,159 Treasury stock at cost – 34,224,114 shares and 12,265,993 shares (324,425 ) (84,136 ) Accumulated other comprehensive income 18 1 Retained earnings 768,949 732,938 Total stockholders’ equity 866,051 947,538 Total liabilities and stockholders’ equity $ 1,794,548 $ 1,710,942 Certain prior-year amounts have been reclassified to conform to the current-year presentation. See Notes to Condensed Consolidated Financial Statements 2 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Thirteen Weeks Ended November 3, October 28, (In thousands, except per share amounts) 2007 2006 Net sales $ 669,389 $ 695,278 Cost of goods sold, buying, catalog, and occupancy expenses 486,519 480,818 Selling, general, and administrative expenses 187,996 183,435 Total operating expenses 674,515 664,253 Income/(loss) from operations (5,126 ) 31,025 Other income 2,686 2,074 Interest expense (2,206 ) (3,540 ) Income/(loss) before income taxes (4,646 ) 29,559 Income tax provision/(benefit) (1,078 ) 10,202 Net income/(loss) (3,568 ) 19,357 Other comprehensive income, net of tax Unrealized gain on available-for-sale securities, net of income tax provision of $8 in 2007 15 0 Comprehensive income/(loss) $ (3,553 ) $ 19,357 Basic net income/(loss) per share $ (.03 ) $ .16 Diluted net income/(loss) per share $ (.03 ) $ .15 Certain prior-year amounts have been reclassified to conform to the current-year presentation. See Notes to Condensed Consolidated Financial Statements 3 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Thirty-nine Weeks Ended November 3, October 28, (In thousands, except per share amounts) 2007 2006 Net sales $ 2,225,026 $ 2,193,553 Cost of goods sold, buying, catalog, and occupancy expenses 1,584,048 1,516,490 Selling, general, and administrative expenses 574,885 541,468 Total operating expenses 2,158,933 2,057,958 Income from operations 66,093 135,595 Other income 7,787 6,488 Interest expense (8,287 ) (11,475 ) Income before income taxes 65,593 130,608 Income tax provision 24,584 46,627 Net income 41,009 83,981 Other comprehensive income, net of tax Unrealized gain on available-for-sale securities, net of income tax provision of $11 in 2007 and $3 in 2006 17 4 Comprehensive income $ 41,026 $ 83,985 Basic net income per share $ .33 $ .69 Diluted net income per share $ .32 $ .63 Certain prior-year amounts have been reclassified to conform to the current-year presentation. See Notes to Condensed Consolidated Financial Statements 4 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Thirty-nine Weeks Ended November 3, October 28, (In thousands) 2007 2006 Operating activities Net income $ 41,009 $ 83,981 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization 69,492 66,431 Stock-based compensation 8,494 7,603 Deferred income taxes 8,856 (9,713 ) Excess tax benefits related to stock-based compensation (847 ) (2,635 ) Net loss from disposition of capital assets 1,926 849 Net gain from securitization activities (7,486 ) (1,139 ) Changes in operating assets and liabilities Accounts receivable, net 29,807 36,583 Merchandise inventories (68,763 ) (105,040 ) Accounts payable 15,778 74,330 Deferred advertising (10,423 ) (5,617 ) Prepayments and other (591 ) (17,932 ) Income taxes payable 0 10,998 Accrued expenses and other 16,853 2,135 Purchase of Lane Bryant credit card receivables portfolio (230,975 ) 0 Securitization of Lane Bryant credit card receivables portfolio 230,975 0 Net cash provided by operating activities 104,105 140,834 Investing activities Investment in capital assets (108,775 ) (92,524 ) Gross purchases of securities (73,089 ) (33,472 ) Proceeds from sales of securities 3,777 52,540 Increase in other assets (17,225 ) (7,417 ) Net cash used by investing activities (195,312 ) (80,873 ) Financing activities Proceeds from short-term borrowings 9,527 142,212 Repayments of short-term borrowings (9,527 ) (192,212 ) Proceeds from issuance of senior convertible notes 275,000 0 Proceeds from long-term borrowings 986 0 Repayments of long-term borrowings (9,044 ) (11,491 ) Payments of deferred financing costs (7,611 ) 0 Excess tax benefits related to stock-based compensation 847 2,635 Purchase of hedge on senior convertible notes (90,475 ) 0 Sale of common stock warrants 53,955 0 Purchases of treasury stock (240,289 ) 0 Net proceedsfrom shares issued under employee stock plans 389 7,001 Net cash used by financing activities (16,242 ) (51,855 ) Increase/(decrease)in cash and cash equivalents (107,449 ) 8,106 Cash and cash equivalents, beginning of period 143,838 130,132 Cash and cash equivalents, end of period $ 36,389 $ 138,238 Non-cash financing and investing activities Common stock issued on redemption of convertible notes $ 149,564 $ 0 Assets acquired through capital leases $ 5,509 $ 0 Certain prior-year amounts have been reclassified to conform to the current-year presentation. See Notes to Condensed Consolidated Financial Statements 5 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIESNOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Condensed Consolidated Financial Statements The accompanying interim unaudited condensed consolidated financial statements have been prepared in accordance with the rules and regulations of the United States Securities and Exchange Commission.Accordingly, we have condensed or omitted certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted accounting principles. In our opinion, we have made all adjustments (which include only normal recurring adjustments) necessary to present fairly our financial position, results of operations and comprehensive income, and cash flows. Certain prior-year amounts in the condensed consolidated balance sheets and condensed consolidated statements of operations and comprehensive income have been reclassified to conform to the current-year presentation. These financial statements and related notes should be read in conjunction with our financial statements and related notes included in our February 3, 2007 Annual Report on Form 10-K. The results of operations for the thirteen weeks and thirty-nine weeks ended November 3, 2007 and October 28, 2006 are not necessarily indicative of operating results for the full fiscal year. As used in these notes, “Fiscal 2008” refers to our fiscal year ending February 2, 2008 and “Fiscal 2007” refers to our fiscal year ended February 3, 2007. “Fiscal 2009” refers to our fiscal year ending January 31, 2009.“Fiscal 2008 Third Quarter” refers to our fiscal quarter ended November 3, 2007 and “Fiscal 2007 Third Quarter” refers to our fiscal quarter ended October 28, 2006.“Fiscal 2008 First Quarter” refers to our fiscal quarter ended May 5, 2007 and “Fiscal 2008 Second Quarter” refers to our fiscal quarter ended August 4, 2007.The term “Fiscal 2009 First Quarter” refers to our fiscal quarter ending May 3, 2008.The terms “Charming Shoppes, Inc.,” “the Company,” “we,” “us,” and “our” refer to Charming Shoppes, Inc. and its consolidated subsidiaries, except where the context otherwise requires or as otherwise indicated. Segment Reporting We operate and report in two segments: Retail Stores and Direct-to-Consumer.We determine our operating segments based on the way our chief operating decision-makers review our results of operations.We also consider the similarity of economic characteristics, production processes, and operations in aggregating our operating segments.Accordingly, we have aggregated our retail stores and store-related E-commerce operations into a single reporting segment (the “Retail Stores” segment).Our catalog and catalog-related E-commerce operations are reported under the Direct-to-Consumer segment.The Retail Stores segment derives its revenues from sales through retail stores and store-related E-commerce sales under our LANE BRYANT® (including LANE BRYANT OUTLET™), FASHION BUG®, CATHERINES PLUS SIZES®, and PETITE SOPHISTICATE® (including PETITE SOPHISTICATE OUTLET™) brands. The Direct-to-Consumer segment derives its revenues from catalog sales and catalog-related E-commerce sales under our Crosstown Traders catalogs. See “Note 10. Segment Reporting” below for further information regarding our segment reporting. Stock-based Compensation We have various stock-based compensation plans under which we are currently granting awards, which are more fully described in “Item 8. Financial Statements and Supplementary Data; Note 11. Stock-Based Compensation Plans” in our February 3, 2007 Annual Report on Form 10-K. 6 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIESNOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 1. Condensed Consolidated Financial Statements (Continued) Shares available for future grants under our stock-based compensation plans as of November 3, 2007: 2004 Stock Award and Incentive Plan 3,915,252 2003 Non-Employee Directors Compensation Plan 122,968 1994 Employee Stock Purchase Plan 1,072,687 1988 Key Employee Stock Option Plan 105,055 Stock option activity for the thirty-nine weeks ended November 3, 2007: Aggregate Average Intrinsic Option Option Option Prices Value(1) Shares Price Per Share (000’s) Outstanding at February 3, 2007 2,217,790 $ 5.82 $ 1.00 – $ 13.84 $ 16,473 Granted – option price less than market price 18,000 1.00 1.00 – 1.00 Canceled/forfeited (7,502 ) 4.08 1.00 – 11.28 Exercised (148,181 ) 5.26 1.00 – 8.46 884 (2) Outstanding at November 3, 2007 2,080,107 $ 5.82 $ 1.00 – $ 13.84 $ 2,092 Exercisable at November 3, 2007 2,015,680 $ 5.98 $ 1.00 – $ 13.84 $ 1,717 (1) Aggregate market value less aggregate exercise price. (2) As of date of exercise. Stock-based compensation expense for the thirteen weeks and thirty-nine weeks ended November 3, 2007 and October 28, 2006 includes (i) compensation cost for all partially-vested stock-based awards granted prior to the beginning of Fiscal 2007, based on the grant-date fair value estimated in accordance with the provisions of SFAS No. 123, “Accounting for Stock-Based Compensation” (“SFAS No. 123”), and (ii) compensation cost for all stock-based awards granted subsequent to the beginning of Fiscal 2007, based on the grant-date fair value estimated in accordance with the provisions of SFAS No. 123 (revised 2004), “Share-Based Payment” (“SFAS No. 123R”), a revision of SFAS No. 123. Current grants of stock-based compensation consist primarily of restricted stock and restricted stock unit awards. Thirteen Weeks Ended Thirty-nine Weeks Ended November 3, October 28, November 3, October 28, (In thousands) 2007 2006 2007 2006 Total stock-based compensation expense $ 734 $ 2,588 $ 8,494 $ 7,603 We use the Black-Scholes valuation model to estimate the fair value of stock options, and amortize stock-based compensation on a straight-line basis over the estimated life of a stock option or the vesting period of an award.Stock-based compensation for performance-based awards is initially determined using an estimate of performance levels expected to be achieved and is periodically reviewed and adjusted as required.Estimates or assumptions we used under the Black-Scholes modelare consistent with those used in Fiscal 2007, as described in “Item 8. Financial Statements and Supplementary Data; Note 1. Summary of Significant Accounting Policies; Stock-based Compensation” in our February 3, 2007 Annual Report on Form 10-K. 7 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIESNOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 1. Condensed Consolidated Financial Statements (Continued) Total stock-based compensation not yet recognized, related to the non-vested portion of stock options and awards outstanding, was $18,334,000 as of November 3, 2007.The weighted-average period over which we expect to recognize this compensation is approximately 3 years. During the thirteen weeks ended November 3, 2007, we reduced our estimate of the number of shares expected to vest in connection with our performance-based awards. Crosstown Traders Integration Plan Concurrent with our acquisition of Crosstown Traders (see “Item 8. Financial Statements and Supplementary Data; Note 2.
